Citation Nr: 1033829	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to September 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a July 2008 decision, the Board denied the Veteran's claim for 
a TDIU, as well as for service connection for albuminaria, auto-
static, claimed as orthostatic proteinuria.  The Veteran appealed 
from that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, pursuant to a 
Joint Motion for Remand, the Court vacated and remanded the 
Board's decision with respect to the TDIU claim only.  The appeal 
with respect to the service connection claim was dismissed due to 
the Veteran's express withdrawal of that appeal.  

Pursuant to such Order, the case is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA  will notify the Veteran if 
further action is required.


REMAND

A total disability rating may be granted where the schedular 
rating is less than 100 percent if the veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities.  Generally, to be eligible for 
a TDIU, the following percentage thresholds must be met: if there 
is only one service-connected disability, it shall be ratable at 
60 percent or more; if there are two or more service-connected 
disabilities, there must be at least one disability rated at 40 
percent or more and sufficient additional disabilities to bring 
the combined overall rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  However, if these threshold criteria are 
not met, but the evidence reflects that a veteran is unemployable 
by reason of service-connected disabilities, the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In the July 2008 decision, the Board denied the Veteran's claim 
for a TDIU based on findings that he did not meet the schedular 
threshold criteria, and the evidence did not reflect that he was 
unemployable due to his service-connected disabilities.

In its June 2009 Order, pursuant to the Joint Motion for Remand, 
the Court found that the Board improperly relied on a September 
2006 addendum opinion from the August 2006 VA examiner as to the 
effect of the Veteran's service-connected disabilities, namely, 
bilateral hearing loss and tinnitus, on his employability.  
Specifically, the VA examiner opined that the Veteran should be 
able to obtain employment that he has typically done with 
reasonable accommodations as explained in the American 
Disabilities Act.  The Court found that such opinion did not 
reflect consideration of statements from the Veteran and his 
previous employer concerning the effect of the Veteran's 
bilateral hearing loss and tinnitus on his employment.  In 
particular, such statements indicated that the Veteran's 
employment status was reduced to part-time, his territory was 
substantially reduced, and he planned to retire in September 2006 
as a result of communication difficulties due to his hearing loss 
and tinnitus.  See TDIU applications received in June and July 
2006, statements from previous employer received in June 2006 and 
September 2006.  The Court further noted that the Veteran 
submitted statements after the VA examiner's addendum, in October 
2006 and February 2007, indicating that he was now totally 
unemployed due to his hearing difficulties.  Additionally, the 
Court found that the September 2006 addendum opinion did not 
contain sufficient detail or rationale and, therefore, was 
inadequate for adjudication purposes.  

Accordingly, the Court ordered that the Veteran be scheduled for 
another VA TDIU examination, to be conducted by a physician other 
than the one who conducted the last VA audiological examination, 
if possible.  As such, the case must be remanded for such 
purpose.  As stated in the Joint Motion for Remand, the 
examination should be based on consideration of the Veteran's 
prior medical history and examinations, and should describe his 
service-connected disabilities in sufficient detail to allow a 
fully-informed evaluation by agency decisionmakers, in accordance 
with Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), and Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the 
examiner's opinion should address the combined effect of the 
Veteran's service-connected disabilities. 

Additionally, any pertinent, outstanding treatment records should 
be obtained and associated with the claims file prior to the VA 
examination, including but not limited to VA audiological 
treatment records dated from August 2009 forward. 

With regard to the schedular threshold criteria for a TDIU, the 
Board notes that the Veteran's service-connected tinnitus and 
bilateral hearing loss affect a single body system.  Therefore, 
they are considered as one disability for the purposes of 
determining whether there is one 60 percent disability, or one 40 
percent disability in combination, to satisfy the threshold 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board further 
notes that, after the last adjudication of the Veteran's TDIU 
claim in July 2008, he filed a claim for service connection for 
depression and anxiety, as secondary to his service-connected 
hearing loss and tinnitus.  Such claim remained pending before 
the RO as of April 2010, but no rating decision had been issued 
as to such claim at that time.  As such, development and 
readjudication of the Veteran's TDIU claim upon remand should 
reflect consideration of all service-connected disabilities, 
including but not limited to hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any identified, 
outstanding treatment records pertaining 
to the Veteran's service-connected 
disabilities, including but not limited to 
VA audiological treatment records dated 
from August 2009 forward.  If the Veteran 
identifies any outstanding private 
treatment records, such records should be 
requested after obtaining any necessary 
authorizations.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the combined 
effects of his service-connected 
disabilities on his employability.  If 
possible, the examination should be 
conducted by someone other than the 
examiner who conducted the September 2006 
examination.  The entire claims file, 
including a copy of the June 2009 Joint 
Motion for Review and this remand, should 
be made available to the examiner for 
review.  Review of the claims file should 
be noted in the examination report.  All 
necessary tests and studies should be 
conducted.

The examiner should describe the Veteran's 
service-connected disabilities in 
sufficient detail to allow a fully-
informed evaluation.  Additionally, the 
examiner should render an opinion as to 
whether the Veteran has been unable to 
secure or follow a substantially gainful 
occupation due to his service-connected 
disabilities, including but not limited to 
bilateral hearing loss and tinnitus, at 
any time during the course of the appeal.  
Such opinion should reflect consideration 
of the Veteran's level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.  The examiner should 
specifically consider the statements by 
the Veteran and his previous employer as 
to such issue.  Further, the examiner's 
opinion should reflect consideration of 
all prior medical history and 
examinations.

If the Veteran fails to appear for the 
scheduled examination, the examiner should 
offer an opinion as to the Veteran's 
employability based on a review of the 
claims file alone.  Any opinion offered 
must be accompanied by a complete 
rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion cannot 
be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and explain 
why a non-speculative opinion cannot be 
offered.  

	3.  Review the VA examination report to 
ensure that it complies with the 
directives in the preceding paragraph and 
is otherwise adequate.  If it is not, 
return the case file to the VA examiner 
for another examination or addendum 
opinion, as appropriate.

4.  After completing any further 
development indicated by any response 
received upon remand, readjudicate the 
TDIU claim based on all lay and medical 
evidence of record.  Such readjudication 
should reflect consideration of all 
service-connected disabilities, including 
but not limited to hearing loss and 
tinnitus.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

